Exhibit 10.3
 
PROJECT LOCATION
AND
CONSULTING AGREEMENT
 
THIS PROJECT LOCATION AND CONSULTING AGREEMENT (this “Agreement”) is made and
entered into as of this 9th day of July, 2011, by and between Mammatech
Corporation, (In the process of changing its name to “Dynamic Energy Alliance
Corporation”) a Florida corporation, (hereinafter “Company”), and Key Services,
Inc., a Nevada Corporation in the process of organization,  (hereinafter
"Consultant").


RECITALS


WHEREAS, a Consultant has substantial business consulting experience and skills;
and


WHEREAS, Company is desirous of engaging the consulting services of Consultant
under the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto, intending to be legally bound hereby,
agree as follows:


ARTICLE 1
ESTABLISHMENT OF CONSULTING RELATIONSHIP


Section 1.1   Appointment of Consultant.  Company hereby retains Consultant to
locate and assist in Company’s development and of construction of energy campus
projects undertaken by Company (hereinafter the “Projects”), on a non-exclusive
basis and Consultant hereby agrees to so serve, on the terms and conditions
hereinafter set forth herein.  Consultant agrees to provide the services of its
principal, Larson Elmore. It is anticipated that the Mr. Elmore will spend
approximately 60% of his time on assisting Company and providing consulting
services as described herein. The Company understands that this amount of time
may vary for day-to-day and that the Consultant and Elmore will perform
Consulting Services for other clients and/or companies at the same time, and may
take ownership or participation interests in competing projects and ventures.


Section 1.2  Authority to be Legally Bound.  The Company and the Consultant each
represent that they have through their executing officers, the requisite
corporate authority to sign this agreement and to legally bind their companies
to the terms and conditions of this Agreement.
 
ARTICLE 2
CONSULTING SERVICES TO BE PERFORMED BY CONSULTANT


Section 2.1  Duties.


(a)  During the term of this Agreement, Consultant -shall locate likely sites
for development, construction and operation of Projects by Company; introduce
Company to such sites; introduce Company to venture partners for such projects,
and introduce Company to potential vendors and customers for the products and
services generated by such projects. As Consultant locates potential sites,
vendors and/or customers, Consultant shall introduce Company to such entities
and persons, who shall thereby become  “Consultant Relationships”.   In all
cases Consultant shall identify such new Consultant Relationships in writing and
deliver it to Company’s Secretary who shall maintain a complete list of
Consultant Relationships in the corporate books and records of Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) If Company elects, in its sole discretion, to proceed with acquisition,
development and/or construction of a Project, which has been introduced by
Consultant, then Consultant shall provide coordination services with respect to
development, financing, construction and startup of such Project, under a
separate agreement to be negotiated at the time Company makes a decision to
proceed with a Project.


(c)  If Company elects, in its sole discretion to proceed with the development,
the consultant will provide a preliminary funding budget to be approved by
Company, in order to begin with the next steps of the approved project site.


Section 2.2  Submission and Approval Process.


(a) Consultant may opt to present opportunities to Company for the purposes of
outlining each prospective transaction’s applicable: structure, terms and
conditions, development costs, budgets, critical paths, fees, time lines,
proformas and involved parties.


(b) Company will have 30 days to respond to consultant once a prospective site,
opportunity or project plan, budget and critical path are presented for
consideration by Consultant, with additional review periods available with
mutual consent; and


(c) Once a proposal is approved, Company will be responsible for fulfilling the
obligations set forth in each unique Agreement with Consultant and shall
compensate Consultant according to terms of said Agreement so executed.


For the purposes of this Agreement, the term “Development Costs” shall be
included in each approved proposal budget and shall include the following
expenses or costs, whether paid by Company, or advanced by Consultant and then
reimbursed by Company:


·  
Lease and or purchase Costs and expenses to acquire a site, or rights of use to
a site

·  
Architectural fees;

·  
Engineering fees;

·  
Environmental studies;

·  
Attorney and accountant’s fees;

·  
Project management fees;

·  
Labor expenses, including workman’s compensation, etc.;

·  
Hard costs of building materials, including but not limited to utilities, dirt
work, paving of parking lots, installation of lights, construction of buildings,
manufacture and installation of the equipment necessary to operate an Energy
Campus; and

·  
All overhead and administration fees incurred by Company in accordance with
generally accepted accounting principles, in connection with each Consultant
Site, and/or project constructed thereon.

 
ARTICLE 3
TERM


Section 3.1  Term Of Agreement. This Agreement shall have a term of 5 years, and
shall be automatically renewed there after on a two year by two year term basis
unless terminated upon at least 6 months written notice prior to the expiration
of any renewal term.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4
TERMINATION OF AGREEMENT


Section 4.1  Event Of Termination.  This Agreement shall be terminable for
cause, as “cause” is hereafter defined, at the election of Company, upon five
(30) days’ prior written notice by Company to Consultant after the expiration of
any cure period described below without completion of applicable curative
measures.  “Cause” for termination by Company shall mean the occurrence of (i)
an event listed below in subsection (b) with no cure or grace period whatsoever;
or (ii) one or more of the events listed below in subsections (a), (c), (d) and
(e) and the continuance of the same for more than thirty (30) days (or, if such
event is curable but cannot be cured within thirty (30) days, then such
additional period of time as is reasonably necessary to cure the same), provided
that within such thirty (30) day period Consultant promptly commences to cure
the same and thereafter diligently and continually prosecutes to completion the
cure of same), after delivery of written notice by Company specifying in
reasonable detail the nature of the default.  The following are the events
giving rise to Company's right of termination of this Agreement for cause:


(a)  Material Default shall be made in the performance or observance by
Consultant of any covenant, condition or term in this Agreement;


(b)  Consultant shall engage in conduct under this Agreement which constitutes
gross negligence, willful misconduct, or fraud;


(c)  Consultant shall institute proceedings to be adjudicated a voluntary
bankrupt, or shall commence a case under the federal bankruptcy code, or shall
file a petition or answer or consent seeking reorganization, readjustment,
arrangement, composition or similar relief under the federal bankruptcy code or
laws, or any other similar applicable federal or state law, or shall consent to
or fail reasonably to oppose any such proceeding, or shall consent to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of it or of a substantial part of its property, or shall make an
assignment for the benefit of creditors, or shall admit in writing its inability
to pay its debts generally as they become due, or corporate action shall be
taken by Consultant in furtherance of any of the aforesaid purposes;


(d)  A decree or order by a court of competent jurisdiction shall have been
entered adjudging Consultant bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, readjustment, arrangement, composition
or similar relief for Consultant under the federal bankruptcy code or laws, or
any other similar applicable federal or state law, and such decree or order
shall have continued undischarged or unstayed for a period of sixty (60) days;
or a decree or order of a court having jurisdiction for the appointment of a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
Consultant or a substantial part of its property, or for the winding up or
liquidation of its affairs, shall have been entered, and such decree or order
shall have remained in force, undischarged and unstayed for a period of sixty
(60) days; and


Section 4.2Termination Without Cause.  Consultant may terminate this Agreement
for any or no reason upon one hundred twenty (120) days prior written notice to
Company.


Section 4.3  Payment To Consultant In Event Of Termination. In the event this
Agreement is terminated for any reason by Company or the Consultant, Consultant
shall be entitled to receive compensation  and reimbursement in full through the
date of termination..


Section 4.4   Survival Of Payment Obligations.  The obligation of Company to pay
amounts owing to Consultant as provided herein shall survive termination of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 5
REIMBURSEMENTS


Section 5.1  Recovery Of Expenses; Recovery Of Advances By Consultant.  In the
event Consultant hereafter incurs any expenses while rendering services under
this Agreement, Company shall promptly reimburse Consultant for such advances,
together with any interest expense incurred by Consultant with respect thereto,
provided that any expenditures aggregating more then $3,000 in any month shall
be pre approved by Company prior to expenditure.  Such amounts and expenses may
include: (i) costs and expenses which Consultant incurs at the direction of
Company, and (ii) reasonable costs and expenses relating to the Project
formulation, site location, and location and negotiation with potential vendors
and customers.


ARTICLE 6
CONSULTING FEE


Section 6.1  Compensation to Consultant.  In compensation for the consulting
services to be performed by Consultant hereunder, Company shall pay to
Consultant:


(a) The Reimbursements provided in Article 5 hereof, and


(b) A consulting fee of $20,000 per month, which may be paid in cash, or at
Company’s option (if funds are not available) in the form of restricted shares
of Company’s common stock, valued at the average closing price of Company’s
common stock over the proceeding 20 trading days; and


(c) Additional fees, including but not limited to, joint venture, partnership,
consulting, developer, contractor and/or project management fees shall be
separately negotiated between the parties and set forth in a written agreement
on a project by project basis; and
 
Section 6.2  Accounting.  Company shall furnish Consultant with copies of all
periodic financial and operating reports on the operations and financial results
of Company which Company furnishes and distributes to its respective partners,
joint venturers, vendors, and/or customers from time to time, as and when such
statements and reports are disseminated to such persons.  If this Agreement is
terminated and the Consultant is to continue to be paid pursuant to this
Agreement, then Consultant shall continue to receive such reports, and if no
such reports and statements are routinely disseminated, then from time to time
upon request, no more frequently than quarterly, Company shall furnish the
Consultant with periodic accountings of amounts due to Consultant, and
Consultant and its agents shall have the right, upon reasonable prior notice, to
examine the books and records of Company.


ARTICLE 7
CONFIDENTIALITY AND NON-CIRCUMVENTION


Section 7.1 In consideration of mutual promises, assertions and covenants herein
stated, and other good and valuable considerations, the receipt of which is
hereby acknowledged, Company agrees on behalf of itself and its agents and
assigns, to refrain from soliciting business and/or contracts and/or projects or
sites from any Consultant Relationship without the written consent of
Consultant, which may be withheld in its sole discretion, for a period of five
years after the termination of this Agreement. In addition, Company and its
agents and assigns agree to maintain complete confidentiality regarding all
Consultant Relationships introduced by Consultant, and will only disclose such
business sources only upon written consent of Consultant, which may be withheld
in its sole discretion.  Company agrees not to circumvent or attempt to
circumvent this provision in any manner.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE 8
MISCELLANEOUS


Section 8.1  Notices. All notices, demands, requests or other similar
communications required or permitted hereunder shall be personally delivered or
sent by certified or registered mail, return receipt requested, postage prepaid,
and addressed to each of the parties at the addresses specified below, or at
such other address as they shall each specify in a notice addressed and mailed
as hereinabove set forth. Any such notice shall be deemed given when received by
the party to whom it is addressed; provided that the failure or refusal of a
party to accept delivery of any notice properly delivered to the address set
forth herein shall constitute receipt as of the date of the attempted
delivery.  For purposes hereof, the addresses for notices are as follows:



To Consultant:   Key Services, Inc.   275 Ridgecrest Drive   Arlington, TN  
Attention: Larson Elmore     To Company:    Dynamic Energy Alliance Corp.  
Memphis Clark Tower   5100 Poplar Avenue, Suite 2700   Memphis, Tennessee 38137
  Attention:  James Michael Whitfield   Ph. (901) 414-0003   Fx. (901) 328-2761

 
Section 8.2  Entire Agreement.  This Agreement constitutes the entire agreement
between Company and Consultant relating in any manner to the subject matter this
Agreement.  No prior agreement or understanding pertaining to the same shall be
valid or of any force or effect, and the covenants and agreements herein cannot
be altered, changed or supplemented except in writing signed by all partners in
Company and by Consultant.


Section 8.3   Governing Law.  This Agreement is made pursuant to, and all of the
rights and obligations of the parties hereto and all of the terms and conditions
herein shall be construed in accordance with and governed by, the laws of the
State of Delaware.


Section 8.4    Severability.  If any clause or provision of this Agreement is
illegal, invalid or unenforceable under pre-sent or future laws effective during
the term hereof, then the remainder of this Agreement shall not be affected
thereby, and in lieu of each clause or provision of this Agreement which is
illegal, invalid or unenforceable, there shall be added, as part of this
Agreement, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and as may be legal, valid
and enforceable.


Section 8.5   Assignment By Consultant.  The Consultant shall have the right in
its sole discretion to assign in whole or in part, the compensation payable to
Consultant here under, and/or to assign a portion or all of its duties hereunder
with respect to a specific site or project, to a third party or sub contractor.
 
Section 8.6  Binding Effect.  Except as provided below, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, heirs and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 8.7  Subordination.  This Agreement and all fees and payments due from
Company to Consultant pursuant hereto shall be subject and subordinate in all
respects to any mortgage or deed of trust now or hereafter placed upon a
Consultant Site, and/or a Project located on a Consultant Site, or any portion
thereof. This provision shall be self-executing but Consultant shall, upon
request, execute such instruments as may reasonably be requested by Company or
any such mortgagee or lender to evidence such subordination.


Section 8.8   Waivers.  No delay or omission by either party in exercising any
right or power accruing upon the noncompliance or failure of performance by the
other party hereto of any provisions of this Agreement shall impair any such
right or power or be construed to be a waiver thereof.  A waiver by either party
of any of the covenants, conditions or agreements hereof to be performed by the
other must be in writing and signed by the party who is waiving such covenants,
conditions or agreements.


Section 8.9  Other Activities. Notwithstanding any other provisions of this
Agreement to the contrary, Consultant may engage in or possess an interest in
other businesses similar to Company’s of every nature and description and in any
vicinity whatsoever, including without limitation acquisition, development,
operation, and management of real property, and Company shall have no rights in
or to any profits there from.  Any of such activities may be undertaken without
notice to Company, and Company hereby waives any right or claim that it may have
against the Consultant with respect to the income or profits there from.


Section 8.10  No Company.  Company shall not and does not by this Agreement in
any way or for any purpose become a partner of Consultant in the conduct of its
business, or otherwise, or a joint venturer of or a member of a joint enterprise
with Consultant, but rather Consultant is and shall, for all purposes of this
Agreement, be deemed an “independent contractor” of Company.


Section 8.11   Company and Affiliates. Terms “Consultant” and “Company” as used
in this Agreement
will be deemed to include any affiliate of the Consultant or Company,
respectively, now or during the
term of this Agreement. An affiliate is defined as a person who directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with a person or entity.


Section 8.12  Captions. The captions appearing in this Agreement are inserted as
a matter of convenience and for reference and in no way affect this Agreement,
define, limit or describe its scope or any of its provisions.


Section 8.13   Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, their heirs, personal
representatives, successors and assigns, including any corporation with which or
into which the Company may be merged or which may succeed to its assets or
business, provided, however, that the obligations of the Consultant are personal
and shall not be assigned by them.


Section 8.14   Arbitration. Except with respect to matters for which injunctive
relief is sought, the parties agree to submit to arbitration all other
questions, disputes, and/or controversies that may arise out of or in connection
with this Agreement. Arbitration shall be conducted in Delaware in accordance
with the rules of the American Arbitration Association (“AAA”). The AAA shall
choose a single neutral arbitrator with at least ten (10) years experience in
business law. The decision of the arbitrator shall be final and binding on both
parties, who hereby agree to comply therewith. The arbitrator shall not have
jurisdiction to decide whether injunctive or other equitable relief should be
granted to either party. In every case where the arbitrator decides that this
Agreement has been properly fulfilled by a party, all costs and fees, including
reasonable attorneys’ fees, incurred during or necessitated by the arbitration
proceedings shall be paid by the other party.
 
 
6

--------------------------------------------------------------------------------

 


Section 8.15  Attorneys’ Fees. If either party files any action or brings any
proceeding against the other arising out of this Agreement then the prevailing
party shall be entitled to reasonable attorneys’ fees.


Section 8.16  Force Majeure. Neither the Company nor the Consultant shall be
liable to the other for any delay or failure or any other default in performance
of this Agreement due to extraordinary events, circumstances or occurrence
beyond the control of the Company or Consultant, as applicable, such as acts of
nature (flooding, earthquake, volcano, hurricanes, etc.), terrorist activity,
war or armed conflict, strike, riot, crime or any other similar cause which
would adversely affect, directly or indirectly, the Company or the performance
of the services contemplated between Consultant and Company under this
Agreement.


Section 8.17  Number of Parties. The singular shall include the plural and the
plural the singular and one gender shall include all genders. As used in this
Agreement the term Affiliate means a person, directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under control
with, the Company.


Section 8.18   Currency. In all instances, references to monies used in this
Agreement shall be deemed
to be United States dollars.


Section 8.19  Headings. Titles or captions contained herein are inserted as a
matter of convenience and for reference, and in no way define, limit, extend, or
describe the scope of this Agreement or any provision hereof. No provision in
this Agreement is to be interpreted for or against either party because that
party or his legal representative drafted such provision.


Section 8.20  Counterparts; Facsimile Signatures. This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The Parties agree that facsimile signatures of this Agreement shall
be deemed a valid and binding execution of this Agreement.
 
[Signatures follow on next page]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written with full board approval and by
corporate resolution this day July 9, 2011.




CONSULTANT


KEY SERVICES, INC.
 
By:
/s/ Larson Lee Elmore     Larson Lee Elmore     President  


COMPANY


MAMMATECH CORPORATION
(in the process of changing its name to “Dynamic Energy Alliance Corporation”)
 
By:
/s/ James Michael Whitfield     James Michael Whitfield     President and CEO  

 
 
8

--------------------------------------------------------------------------------

 







